Citation Nr: 1816933	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed disabilities.  

In November 2017, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  


FINDINGS OF FACT

 1. The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

 2. Symptoms of bilateral hearing loss were noted in service and have been continuous since service separation.

 3. The evidence is in equipoise on the issue of whether the Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

 1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

 2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103  (a); 38 C.F.R. § 3.159 (b). 

As the Board is granting the claims for service connection for hearing loss and tinnitus, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist. Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder. See 38 C.F.R. § 3.310 (a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz). See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993). The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. See 5 Vet. App. at 157.

The Veteran seeks service connection for hearing loss and tinnitus as a result of noise exposure during his service as an air traffic controller in the military.

A June 2017 private audiogram reflected hearing thresholds over 40 decibels in the 3000 and 4000 hertz frequencies bilaterally.  This report also noted a diagnosis of tinnitus.  As such the Veteran has a current disability.  

The Veteran also provided testimony as to the noise he was exposed to during service, including noise from the flight line and small arms fire.  He also described one specific incident where he noticed hearing loss and he indicated that on at least three different occasions the audiologist said there were signs of hearing loss every time.  He also described ringing of the ears that started in service and was constant and became progressively worse over the years.  The Veteran is competent to describe being exposed to loud noise, such as those caused by vehicles and machine guns. See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). The Veteran's lay statements are also credible because they are confirmed by the circumstances of his service.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Veteran was afforded a VA examination in September 2013 to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The examiner diagnosed bilateral moderate-to-severe sensorineural hearing loss and tinnitus.  In an October 2013 medical opinion, the examiner indicated that the hearing loss and tinnitus were less likely than not related to the Veteran's military noise exposure because a review of his service treatment records (STRs) did not reveal evidence of an audiometric shift during service.  

Upon review of the Veteran's STRs, however, the Board notes that the VA examiner's finding are not sufficient for adjudication purposes.  The Veteran underwent six audiological examinations in service, some of which did show at least some degree of hearing loss.

The Veteran's March 1971 enlistment examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
5
LEFT
10
5
10
--
0

A March 1972 initial flying air traffic control (ATC) duty examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
25
LEFT
15
15
15
15
20

An October 1973 annual ATC examination reflected the following puretone thresholds, in decibels:
 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A November 1974 annual ATC examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
10
LEFT
25
5
10
5
0

An October 1975 annual examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
0
20
LEFT
15
5
10
0
20

Finally, the Veteran's August 1976 separation examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
5
LEFT
5
5
5
0
5

The Board notes that the March 1972 and November 1974 examinations show some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  Moreover, it is unclear whether the Veteran's hearing improved during service, noted specifically in the October 1973 examination.

Given the evidence above, the Board finds the VA examination to be of little probative value. 

Significantly, the evidence also includes a June 2017 private audiogram and Disability Benefits Questionnaire.  The private audiologist noted a diagnosis of hearing loss and tinnitus and described the history of constant tinnitus since 1977 and aural otalgia for 10 years.  The audiogram noted the military history of serving as an air traffic controller and concluded the Veteran had noise induced hearing loss due to active military years ago.  The private audiologist did not provide a rationale for this opinion.

However, the Board has also considered the provisions of 38 C.F.R. § 3.303 (b) and finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss and tinnitus have been continuous since service. In this regard, as noted above, the service records confirm some degree of hearing loss as defined by Hensley and the Veteran has provided competent and credible testimony as to continuous decreased hearing and tinnitus. see also Buchanan v. Nicholson, 451 F.3d 1331 Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Here, the Veteran has competently and credibly testified that he experienced symptoms of decreased hearing acuity and tinnitus during service that has continued until the present day. Accordingly, resolving all doubt in favor of the Veteran, service connection is granted.



ORDER

 Service connection for bilateral hearing loss is granted.

 Service connection for tinnitus is granted.




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


